Citation Nr: 0813351	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection of prostate cancer, 
claimed as secondary to presumed herbicide exposure in 
Vietnam.  

2.  Entitlement to service connection of erectile 
dysfunction, claimed as secondary to prostate cancer.  


           WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   

Procedural history

The veteran served on active duty from March 1966 until 
December 1969 and from February 1971 until January 1975.  

In September 2004, the RO received the veteran's claim of 
entitlement to service connection for prostate cancer, 
claimed as secondary to herbicide exposure in Vietnam; and 
erectile dysfunction, claimed as secondary to prostate 
cancer.  
The June 2005 rating decision denied the veteran's claims.  
The veteran disagreed with the June 2005 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in May 2006.

The veteran testified before a RO hearing officer in August 
2006 and before undersigned Veterans Law Judge during a 
videoconference hearing in March 2008.  Transcripts of these 
hearings have  been associated with the veteran's VA claims 
folder.   

Representation

The veteran had previously completed a power of attorney 
electing AMVETS as his representative.  The veteran advised 
at the March 2008 hearing that AMVETS has withdrawn their 
representation of the veteran.  At this time, the veteran is 
unrepresented.  See the March 19, 2008 hearing transcript, 
pages 2-5. 



FINDINGS OF FACT

1. The veteran has been diagnosed with prostate cancer.

2.   In October 1972 the veteran was transferred to duty in 
Thailand via an air base in Vietnam; his service therefore 
included visitation in the Republic of Vietnam during the 
Vietnam War.
  
3. The competent and probative medical evidence of record 
indicates that the veteran's erectile dysfunction is 
secondary to prostate cancer.  


CONCLUSIONS OF LAW

1. The veteran is presumed to have been exposed to herbicides 
during service.  
38 U.S.C.A. § 1116(f) (West 2002).

2. The veteran's prostate cancer is presumed to be incurred 
as a result of his presumed exposure to Agent Orange during 
service. 38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e) (2007).

3.  Erectile dysfunction was incurred secondary to service-
connected prostate cancer.  38 C.F.R. § 38 C.F.R. § 3.310 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection of 
prostate cancer and erectile dysfunction secondary to his 
prostate cancer.  Essentially he contends that he was exposed 
to herbicides during service via visitation into Vietnam en 
route to Thailand during the Vietnam War.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issues on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the veteran regarding his 
claim in October 2004.  This letter appears to be in 
conformity with the requirements of law.  The Board need not, 
however, discuss in any detail the sufficiency of VCAA notice 
or VA's development of the claim in light of the fact that 
the Board is granting the benefits sought.  Thus, any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefits sought on appeal.
 
1.  Entitlement to service connection of prostate cancer, 
claimed as secondary to presumed herbicide exposure in 
Vietnam.  

The veteran is seeking entitlement to service connection of 
prostate cancer, claimed as secondary to presumed herbicide 
exposure during the Vietnam War.

Relevant law and regulations

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the line 
of duty, in active military, naval, or air service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.P.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Presumptive service connection - Agent Orange exposure

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period will be presumed to have been 
exposed to an herbicide agent during that service.  See 38 
U.S.C.A. § 1116(f) (West 2002).  

When such a veteran develops a disorder listed in 38 C.F.R.§ 
3.309(e), the disorder shall be presumed to have been 
incurred during service. The specified diseases include 
prostate cancer.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) 
(2007).

Analysis

Initial matter - the Haas stay

During the course of the veteran's appeal, the United States 
Court of Appeals for Veterans Claims ("the Court") issued a 
significant decision regarding claims of entitlement to 
service connection based upon herbicide exposure during 
service.  In Haas v. Nicholson, 20 Vet. App. 257 (2006), the 
Court held that service in the Republic of Vietnam will be 
found if the veteran has received the Vietnam Service Medal.

On September 21, 2006, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  

The veteran was awarded a Vietnam Service Medal.  However, 
for the reasons set out below, the Board has found that the 
conditions of the veteran's service included actual 
visitation into the Republic of Vietnam during the Vietnam 
War.  Accordingly, as the claim may be decided in the 
veteran's favor without reliance upon the presumption 
articulated in Haas, the Board finds that this claim is not 
affected by the Haas stay.  

Discussion

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 12 
Vet. App. at 253.

It is undisputed that the veteran has been diagnosed with 
prostate cancer.  Element (1) is satisfied.

Turning to element (2), in-service incurrence of disease or 
injury, the service medical records do not indicate diagnosis 
or treatment of prostate cancer during service or for many 
years thereafter.  The veteran himself does not contend that 
such is the case.  However, veterans who can prove service in 
Vietnam are presumed to have been exposed to Agent Orange 
exposure, which comprises an in-service injury.  See 38 
U.S.C.A. § 1116(f).  The central issue to this claim is 
whether or not the conditions of the veteran's service 
constituted service in the Republic of Vietnam as 
contemplated by the regulations concerning herbicide 
exposure.  

The veteran testified under oath in August 2006 and again in 
March 2008 that while en route to Udorn, Thailand he stayed 
temporarily at Tan Son Nhut Air Base in Vietnam for several 
days in October 1972.  See the transcript of the 
videoconference hearing, page 8 and the transcript of the RO 
hearing, page 2.  
In an effort to verify this contention, the RO has obtained 
the veteran's complete service personnel record and service 
medical record.  These records clearly indicate that the 
veteran served for a period of 361 days in Southeast Asia 
with Udorn, Thailand listed as his place of assignment.  

Additionally, the RO contacted the National Personnel Records 
Center and requested a search for the veteran's travel 
orders.  None were found.  

Therefore, the official records do not provide explicit 
verification of the veteran's sworn testimony.  However, the 
records do not contradict the veteran's testimony either.  

The record clearly establishes the veteran's presence in 
Southeast Asia during the period in question.  Further, it is 
reasonable that the veteran would have been transferred to 
Udorn via Tan Son Nhut, which was the principal Air Force 
base in that region.  In addition, the veteran has submitted 
the notarized statement of K.S.  This statement indicates 
that K.S. was serving in Vietnam and was contacted by the 
veteran during his stay at Tan Son Nhut.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.

The Board has no reason to doubt the veteran's sworn 
testimony and the notarized lay statement of K.S. indicating 
that the veteran was at Tan Son Nhut, i.e., he "set foot" 
in Vietnam, for a brief period in October 1972.  There is no 
evidence to the contrary.  For that reason, the veteran's 
exposure to herbicide is presumed.  Hickson element (2), in-
service incurrence of injury is therefore shown.  

With respect to element (3), medical nexus, prostate cancer 
is presumed to be service connected when a veteran has had 
presumed Agent Orange exposure.  
See 38 C.F.R. § 3.309(e) (2007).  There is no medical 
evidence which serves to rebut that presumption.  Element 
(3), medical nexus, has accordingly been satisfied on a 
presumptive basis.

All three Hickson elements are therefore met, and service 
connection for prostate cancer is accordingly granted.
 
2.  Entitlement to service connection of erectile 
dysfunction, claimed as secondary to prostate cancer.  

Relevant law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

In the interest of clarity a Wallin analysis will be 
employed.  

Current disability has been shown in an March 2004 private 
medical record which refers to erectile dysfunction.  As 
discussed at length above, service connection has now been 
granted for prostate cancer.  Wallin elements (1) and (2) are 
therefore met.  

The question before the Board then becomes whether or not 
there is competent medical evidence which indicates a 
relationship between the current disability and the service-
connected disability, Wallin element (3).  

In the March 2004 medical record, the veteran's physician 
cataloged all of the veteran's symptoms and complaints 
secondary to his prostate cancer.  Erectile dysfunction is 
listed in that record.  There is no medical evidence to the 
contrary, i.e., that the erectile dysfunction is due to some 
other cause.   

Accordingly, the medical evidence indicates that a 
relationship exists between the erectile dysfunction and the 
service-connected prostate cancer.  Accordingly, the Board 
finds that Wallin element (3), medical nexus, is satisfied.  

Because all three criteria for secondary service connection 
have been met, the benefit sought on appeal is granted.  


ORDER

Entitlement to service connection of prostate cancer claimed 
is granted.  

Entitlement to service connection of erectile dysfunction is 
granted.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


